Fourth Court of Appeals
                                 San Antonio, Texas
                                        April 6, 2018

                                     No. 04-17-00133-CR

                                   Jose Mario TREVINO,
                                         Appellant

                                              v.

                                    The STATE of Texas,
                                          Appellee

                  From the 49th Judicial District Court, Webb County, Texas
                            Trial Court No. 2015CRS001588D1
                     Honorable Elma T. Salinas Ender, Judge Presiding


                                       ORDER
         Appellant’s motion to substitute appellate counsel and motion for extension of time to
file the reply brief are granted. We order appellant’s reply brief due April 16, 2017.



                                                   _________________________________
                                                   Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 6th day of April, 2018.



                                                   ___________________________________
                                                   KEITH E. HOTTLE,
                                                   Clerk of Court